Exhibit 10.1

CSX Long Term Incentive Plan

2017-2019 Cycle

Purpose and Objective

The CSX Long Term Incentive Plan (“LTIP” or the “Plan”) is the vehicle under
which CSX Corporation (“CSX” or “Company”) issues Performance Grants, as
described in the CSX Stock and Incentive Award Plan, referred to herein as
Performance Units. The Performance Units are issued pursuant to, and are subject
to the terms (including defined terms) and conditions of, the CSX Stock and
Incentive Award Plan. Under the LTIP, a Performance Unit represents the right to
receive a share of CSX common stock. The purpose of the LTIP is to reward
eligible employees for their contribution to the attainment of improved
operating performance and asset utilization which is intended to result in
increased total shareholder return. As described below in the Plan Design
section, grants of Performance Units are approved by the Compensation Committee
of CSX’s Board of Directors (the “Committee”).

The Company seeks to motivate and reward employees through the issuance of
Performance Units. Performance Units are settled upon certification of the
Company’s achievement of predetermined levels of: (i) Operating Ratio; and
(ii) Return on Assets during the Performance Period (as defined below). The
payments are referred to as Performance Awards at the time of payment, and are
payable in the form of CSX common stock.

Effective Date and Performance Period

The 2017-2019 LTIP Cycle (the “2017-2019 Cycle” or “Cycle”) commences
February 22, 2017 (“the Effective Date”) and ends December 27, 2019. The
Performance Period, the time during which Company performance is measured,
commences December 31, 2016 and ends December 27, 2019.

Eligibility and Participation

Active employees of CSX or participating subsidiaries (the “Company” or
collectively, the “Companies”) in salary Band 06 and above as of the Effective
Date (“Participants”) are eligible to participate in the Plan for the 2017-2019
LTIP Cycle and receive a number of Performance Units determined by reference to
a dollar denominated long-term incentive compensation value approved by the
Committee. The Performance Unit schedule is maintained by the Plan
Administrator. Awards will not be prorated for employees hired or promoted into
and within Band 06 and above after the Effective Date.



--------------------------------------------------------------------------------

Plan Design

Under CSX’s long-term incentive compensation program design, the Committee
approves the annual competitive dollar value of long-term incentive compensation
for Participants primarily based upon Band1. For 2017, the long-term incentive
compensation value is allocated as follows: Performance Units (50%), Restricted
Stock Units (25%) and Stock Options (25%). Restricted Stock Units and Stock
Options are provided in separate grants.

The number of Performance Units a Participant receives is calculated by dividing
50% of the dollar value of the long-term incentive compensation mentioned above
by the average closing price of CSX common stock during the most recent three
full months preceding the Effective Date. For the 2017-2019 Cycle, the average
stock price equaled $37.22, representing the months of November 2016, December
2016 and January 2017. This price is used solely to determine the number of
Performance Units granted to each Participant at the commencement of the Cycle.

Performance Measures

The Plan uses as the performance measures a combination of (i) Operating Ratio
(“OR”) and (ii) Return on Assets (“ROA”) as defined herein and excluding
non-recurring items as disclosed in the Company’s financial statements. OR and
ROA have been selected as performance measures because of their high correlation
to shareholder returns. Efforts to improve these measures align CSX’s business
objectives in a way that allows individuals to translate personal actions into
desired performance outcomes. Each Participant should be motivated to grow
revenue, reduce expense, improve service, increase productivity, improve safety
and increase asset utilization.

The measures are applied independently and weighted equally. Thus, if both
target OR and target ROA are achieved, each measure would pay at 50% for a total
payout of 100% of the grant value. If the maximum OR and maximum ROA are
achieved then each measure would generate a 100% payout for a total payout at
200%.

 

  1. Operating Ratio: OR is defined as CSX Corporation operating expenses
divided by operating revenue. Performance achievement for the Cycle is based on
cumulative operating expenses and operating revenue for the Performance Period.

As the price of fuel has a significant impact on OR, fuel-adjusted OR targets
will apply to the OR performance measure if the average highway diesel fuel
(“HDF”) price per gallon for the Performance Period falls outside of a
predetermined range (“fuel collar”). The OR Charts in Exhibit A reflect the OR
targets and related payout percentages at various HDF prices.

 

1  The Committee, at its sole discretion, may grant to a Participant a different
long-term compensation dollar value than to other Participants within the same
Band.

 

2



--------------------------------------------------------------------------------

  2. Return on Assets: ROA is defined as Tax-Adjusted Operating Income divided
by Net Properties.

 

                  Return on Assets    =        Tax-Adjusted Operating Income   
   Net Properties

Tax Adjusted Operating Income is determined by applying a 38% tax rate to
Operating Income, which is based on the cumulative Operating Income during the
Performance Period. Net Properties is equal to gross properties less accumulated
depreciation calculated based on the quarterly average during the Performance
Period.

The terms Operating Income, properties and accumulated depreciation shall be
defined and measured as set forth in the Company’s financial statements at the
end of the Cycle. The ROA chart in Exhibit A reflects the ROA targets and
related payout percentages.

Performance Awards

As shown in the Performance Measure and Payout Percentage Table in Exhibit B,
Performance Awards are paid as a percentage of a Participant’s Performance Units
based upon the applicable measures discussed above. All Performance Awards will
be paid in CSX common stock.

No Performance Award is earned under the Plan until the Compensation Committee
approves the payout percentage based upon the level of achievement of the
performance measures for the Cycle.

A Participant who commits an act involving moral turpitude that adversely
affects the reputation or business of the Companies shall forfeit all
Performance Units. Examples of acts of moral turpitude include, but are not
limited to, dishonesty or fraud involving CSX or any affiliated company, their
employees, vendors, or customers or a violation of the CSX Code of Ethics.

Impact of Change in Employment Status

Performance Awards generally will be paid only to Participants who are actively
employed by the Companies at the end of the applicable three-year performance
cycle. Except as provided below, all other Participants whose employment
terminates prior to the end of the Cycle shall forfeit any and all Performance
Units and thus receive no Performance Award. All earned Performance Awards will
be paid no later than March 15 following the end of the Performance Period.

A Participant whose employment terminates due to death, disability, retirement,
or return to contract employment shall be eligible to receive a pro-rata
Performance Award under the LTIP based on the Performance

 

3



--------------------------------------------------------------------------------

Award the Participant would have received had there been no death, disability,
retirement or return to contract employment. The pro-rata Performance Award will
be determined based upon the number of months of participation relative to the
number of months in the Performance Period. Retirement shall mean: (i) the
attainment of age 55 and 10 years of Company service; or (ii) the attainment of
age 65. Disability shall mean long-term disability as defined in the long-term
disability plan of the Company covering the Participant. The foregoing
notwithstanding, Management shall have the discretion to terminate Performance
Awards for Participants who retire but subsequently violate a non-compete
agreement. In the case of death, such Performance Awards shall be paid to the
Participant’s estate, or as otherwise required by law.

Participants who are part-time employees (less than 40 hours per week) on the
Effective Date of the 2017-2019 LTIP Cycle shall be entitled to a pro-rata
Performance Award based on the reduced hours.

Taxation of Performance Awards

Performance Awards will be paid in shares of CSX common stock. The value
received by the Participant is taxable income; therefore, CSX is required to
withhold income taxes at the prescribed rates for both supplemental income and
employment taxes in accordance with applicable tax laws. CSX will withhold the
minimum number of shares (in whole shares) equal in value to such required
amount. Participants in the CSX Executives’ Deferred Compensation Plan may defer
receipt of Performance Awards in accordance with the terms of that plan.

Plan Administration

The CSX Senior Vice President and Chief Administrative Officer shall be the Plan
Administrator and shall interpret and construe the provisions of the Plan
subject to the terms of the CSX Stock and Incentive Award Plan and the
Compensation Committee’s authority and responsibility thereunder.

Plan Amendments and Termination

The Compensation Committee reserves the right to terminate, adjust, amend or
suspend the Plan at any time at its sole discretion.

Clawback Provision

In the event of Company accounting irregularities discovered within three years
after receipt of payment in connection with a Performance Award, which requires
the Company to restate its financial statements due to material noncompliance
with any financial reporting requirements under applicable securities laws, the
Participant shall repay all amounts in excess of the Performance Award the

 

4



--------------------------------------------------------------------------------

Participant should have received as determined under the restated financial
statements. The Clawback provision related to financial restatements applies
only to Participants who are Section 16 officers at the time of grant or
restatement.

In cases where all or part of the Performance Award is deferred under the CSX
Executives’ Deferred Compensation Plan, breach of these conditions shall result
in an immediate forfeiture of the portion deferred, including any earnings
thereon from the date of deferral, in the amount needed to equal the applicable
clawback amount.

Consideration for Non-compete Agreement

In consideration for eligibility under this 2017-2019 LTIP Cycle, Participants
in Band 10 and above must enter into a non-compete agreement, if not already in
effect, as prescribed and agreed to by CSX. Eligibility in the 2017-2019 LTIP
Cycle for Participants in Band 10 and above is conditioned upon the existence of
such non-compete agreement.

Miscellaneous

By accepting a Performance Award, the Participant authorizes the Company to
withhold, to the extent permitted by law, any amount the Participant may
otherwise owe to the Company in any other capacity whatsoever.

The adoption of the 2017-2019 Cycle of the LTIP does not imply any commitment to
continue the Plan or any other long-term incentive compensation plan or program
for any succeeding year or period. Neither the Plan, nor any Performance Unit or
Performance Award made under the Plan shall create any employment contract or
relationship between the Companies and any Participant.

Notwithstanding anything herein to the contrary, Performance Units issued to
“covered employees” under Section 162(m) of the Internal Revenue Code shall be
treated in a manner intended to comply with Section 162(m) of the Internal
Revenue Code.

Committee Discretion

The Compensation Committee may apply its discretion in order to reduce payouts
to Executive Team members based on the Company’s relative Total Shareholder
Return in accordance with Exhibit C. No upward discretion may be applied to LTIP
payouts.

 

5